Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because reference numbers to the drawings should not be included in the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "said unit" in claim 1. It is unclear as to which unit the phrase “said unit” refers.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Numao (US 20020093472 A1).
Regarding claim 1, Numao discloses an electroluminescent display unit (1) comprising: 
a matrix of electroluminescent pixels (38) formed from a plurality of pixels arranged on a substrate (electro-optic element used in the present invention includes a liquid crystal element and other elements, such as an element formed by a self-luminous element and an active element, attached to the self-luminous element, for driving the self-luminous element, para. 0368), according to a matrix arrangement in lines and columns (multiple first wires (data lines or source lines) and multiple second wires (scan line or gate line) arranged to cross the first wire are formed on a display substrate, the electro-optic element, memory means, and potential maintaining means are arranged near intersections of the first wires and the second wires, para. 0375), each pixel being formed by at least one elementary emitting zone (FIG. 7 shows an equivalent circuit of the pixel Aij with organic LED 8);

a second control block (3) configured to control a video data stream that can be displayed on said matrix of pixels (38), said video data stream being refreshed periodically (Thereafter, the TFT 21 is turned to a non-conducting state by turning the control line Cibit2 to a non-selection state and the TFT 20 is turned to a conducting state by turning the control line Cibit1 to a selection state. During this moment, within the period T0, the TFT 6 (or the source-drain thereof) is turned to a conducting state sequentially, the power source VDD is rendered GND potential, a potential which is equivalent to a low-order bit is built up in the capacitor 22, paras. 0172-0173; Examiner articulates that the control units 1,4,5 in figure 12 are therefore configured in a second operating mode to write the low order "bits" of the image in the dynamic pixel memory, i.e. in the capacitor 22. This implies the presence of a second control block within the control units to operate in the second mode.);

each elementary emitting zone is connected to a static memory, addressed by said first control block (2), and to a dynamic memory, addressed by said second control block (3) (As shown in figure 7, the transmitting zone 8 is connected to the static memory 9 and to the dynamic memory 22); 
said first (2) and second (3) control blocks are configured to be able to display data alternately or simultaneously on the same matrix of pixels (38) (As shown in Figures 7 and 11, the Cibit1 and Cibit2 signals which control the transistors T20 and T21 are in phase opposition, so that the data stored in the static memory and in the dynamic memory are alternately displayed.).
Regarding claim 2, Numao discloses the unit according to claim 1, characterized in that said first (2) and second (3) control blocks are configured to be able to display on the matrix of pixels (38) only the video data stream, or only the graphic and/or alphanumeric data stream, or even to overlay said graphic and/or alphanumeric data stream on said video data stream (the device sequentially displays the low bits and the high bits of the data written in the pixels in each frame period, see para. 0170 and figure 11. Examiner articulates that given the refresh rates which are used for active matrix type screen control (60 Hz and more), the observer therefore perceives the display of data corresponding to the least significant bits and to the most significant bits as superimposed.). 
Regarding claim 3, Numao discloses the unit according to claim 1, characterized in that each elementary emitting zone (225,325,425) comprises a dynamic memory, preferably a capacity (210,310,410), intended for video data (see capacitor 22 in figure 7).

Regarding claim 5, Numao discloses the unit according to claim 1, characterized in that said first control block (2) is configured to send: 
towards an addressing table (132) that controls the addressing of the static memories of the matrix of electroluminescent pixels (38) (as shown in Figures 7, 11 and 12, a control of the line Ci by the line control element 5 is present to write the data present on the data line Sj in the static memory or in dynamic memory, respectively): 
a graphic and/or alphanumeric data signal (131), a horizontal addressing signal (133); towards a line driving element (137) an addressing signal (134) that controls the addressing of the lines of the electroluminescent display unit (38), 5for the display of said graphic and/or alphanumeric data (131) on said matrix of electroluminescent pixels (38) (a horizontal shift register in a column driver in an active matrix configuration and when data is received serially by said column driver.).
Regarding claim 6, Numao discloses the unit according to claim 1, characterized in that said second control block (3) is configured to send: 
a video data stream (31) towards a horizontal shift register (34) that controls the addressing of the columns of the matrix of electroluminescent pixels (38), a control signal (32) towards a line driving element (37) that controls the addressing of the lines of the matrix of electroluminescent pixels (38), for the display of said video data stream (31) on said matrix of electroluminescent pixels (38) (as shown in Figures 7, 11 and 12, a control of the line Ci by the line control element 5 is present to write the data present on the data line Sj in the static memory or in dynamic memory, respectively. It is well known in the art to have a horizontal shift 
Regarding claim 7, Numao discloses the unit according to claim 1, characterized in that said first (2) and second (3) control blocks are configured so that said first block has a number of bits of emission intensity levels higher than same of said second control block (3) (see para. 0136, which implicitly discloses that the number of bits associated with dynamic memory ("2 or more bits") is greater than the number of bits associated with static memory ("1 bit").
Regarding claim 8, Numao discloses the unit according to claim 1, characterized in that said first control block is configured on at least eight bits of emission intensity levels, and/or said second control block is configured on two to six bits of emission intensity levels (fig. 15 discloses a configuration with a static memory in the pixels having 3 bits. As the information is stored in an analog manner in capacitor 22 of the pixel in FIG. 7, said pixel is entirely suitable for storing information coded on eight bits (therefore corresponding to 255 voltage levels in the capacitor).
Regarding claim 9, Numao discloses the unit according to claim 1, characterized in that said first control block (2) has a refresh rate higher than same of said second control block (3) (The control means 1, 4, 5 of Fig. 12 which control the matrix of pixels and in particular the static memory and the dynamic memory of each pixel (see Fig. 7) are obviously capable (without that no technical modifications are necessary) to refresh the static memory and the dynamic memory of each pixel at different frequencies and in particular at the frequencies indicated).
Regarding claim 10, Numao discloses the unit according to claim 1, characterized in that said first control block (2) has a refresh rate higher than or equal to 25 Hz, preferably higher than or equal to 60 Hz, and even more preferably of at least 90 Hz, and/or in that said second control block (3) includes a memory unit for storing said graphic and/or alphanumeric data for a static display (The control means 1, 4, 5 of Fig. 12 which control the matrix of pixels and in particular the static memory and the dynamic memory of each pixel (see Fig. 7) are obviously 
Regarding claim 11, Numao discloses the unit according to claim 1, characterized in that said second control block (3) has a refresh rate between 0 Hz and 10 Hz, and preferably between 0.1 Hz and 1 Hz (The control means 1, 4, 5 of Fig. 12 which control the matrix of pixels and in particular the static memory and the dynamic memory of each pixel (see Fig. 7) are obviously capable (without that no technical modifications are necessary) to refresh the static memory and the dynamic memory of each pixel at different frequencies and in particular at the frequencies indicated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS J LETT/Primary Examiner, Art Unit 2677